Citation Nr: 1543295	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  15-00 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for headaches.

2.  Entitlement to an initial rating higher than 10 percent for hypertension.

3.  Entitlement to an initial rating higher than 10 percent for varicose veins with venous insufficiency and stasis dermatitis of the right lower extremity.

4.  Entitlement to an initial rating higher than 10 percent for varicose veins with venous insufficiency and stasis dermatitis of the left lower extremity.

5.  Whether the propriety of a reduction from a 20 percent rating to a 10 percent rating for lumbosacral strain, from January 20, 2012, to January 27, 2015, was proper.

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Brett Buchanan, Agent


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel 


INTRODUCTION

The Veteran served on active duty from July 1986 to October 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2011 and May 2013 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

In an April 2015 rating decision, the RO increased the rating for the service-connected back disability to 20 percent, effective January 27, 2015 and characterized the disability as lumbar intervertebral disc syndrome (previously lumbosacral strain).  In that same decision, the RO granted service connection for right and left lower extremity sciatic nerve radiculopathy and assigned separate 10 percent ratings, effective January 27, 2015, which was cited as the date of a claim for increased rating.  The RO explained that the radiculopathy was due to his service-connected back disability.  

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issue of entitlement to an increased rating for the low back disability has been raised by the record (see June 2013 notice of disagreement (NOD)), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.   


FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's headaches have not resulted in very frequent prostrating and prolonged attacks productive of severe economic inadaptability.

2.  Throughout the pendency of the appeal, the Veteran's hypertension has not been manifested by blood pressure readings of diastolic pressure that were predominantly 110 or more, or by systolic pressure readings that were predominantly 200 or more.

3.  Throughout the pendency of the appeal, the Veteran's varicose veins with venous insufficiency and stasis dermatitis of the right lower extremity have been productive of persistent edema and stasis pigmentation, without evidence of ulceration.

4.  Throughout the pendency of the appeal, the Veteran's varicose veins with venous insufficiency and stasis dermatitis of the left lower extremity have been productive of persistent edema and stasis pigmentation, without evidence of ulceration.

5.  The evidence of record does not demonstrate an overall improvement of the Veteran's lumbar spine disability from January 20, 2012, to January 27, 2015.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for headaches have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.3, 4.124a, Diagnostic Code 8100 (2015).

2.  The criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.124a, DC 7101 (2015).

3.  The criteria for an increased 40 percent rating for varicose veins with venous insufficiency and stasis dermatitis of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, DC 7120 (2015).

4.  The criteria for a rating an increased 40 percent rating for varicose veins with venous insufficiency and stasis dermatitis of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.104, DC 7120 (2015).

5.  The competent medical evidence of record demonstrates that the Veteran's lumbar spine disability did not undergo improvement from January 20, 2012, to January 27, 2015, thus the May 2013 reduction in disability rating from 20 to 10 percent is not proper.  38 U.S.C.A. § 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.105(e), 3.344, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

This appeal arises from the Veteran's disagreement with the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.  

As the Board is granting the Veteran's appeal as to the reduction in rating for a lumbar spine disability, no further discussion is necessary as to the VA's duty to notify and assist with respect to that claim.

VA also has a duty to assist the Veteran in the development of the claims, which is not abrogated by the granting of service connection.  VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include private and VA medical records, statements submitted on behalf of the Veteran, and VA examination reports.

VA clinical examinations with respect to the claim for increase have been obtained. 38 C.F.R. § 3.159(c) (4).  The Board finds that the VA clinical examinations obtained in this case are adequate to decide the Veteran's claims, as they are predicated on a full reading of the medical records in the Veteran's claims file. As appropriate, clinical findings pertinent to the schedular criteria for rating the disabilities at issue were obtained.  The Board notes that the VA examinations obtained are dated in May 2012 and May 2013.  The Veteran has not stated that his disabilities have worsened since the most recent VA examinations, nor do the VA treatment records, dated through 2015, suggest that a new VA examination would be necessary to fairly adjudicate the Veteran's claims.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  Analysis

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4.  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Headaches

The Veteran's migraine headaches have been rated as 30 percent disabling under Diagnostic Code 8100.  Under Diagnostic Code 8100, which pertains to migraine headaches, the next highest rating, a maximum 50 percent rating, is warranted for migraine headaches with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

Turning to the evidence of record, a review of the VA treatment records reflects the Veteran's intermittent report of headaches.  On May 2012 VA examination, the Veteran reported experiencing pulsating or throbbing pain with his headaches.  He also reported sensitivity to light and sounds, as well as changes to vision.  His typical headache would last for one to two days, but in the past had lasted up to four days.  He described characteristic prostrating attacks that occurred more than once per month.  He had very frequent prostrating and prolonged attacks.  The Veteran was diagnosed with migraine headaches.  The Veteran's headaches impacted his work in that it might limit his function or lead to missed work at the time that they occurred.

In this case, after a review of the totality of the evidence, the Board finds that a rating higher than 30 percent for migraine headaches is not warranted.  While on 2012 VA examination the Veteran reported that he suffers from characteristic prostrating attacks that occurred more than once per month, such headaches were not assessed to be productive of severe economic inadaptability.  Specifically, the examiner concluded that the Veteran's headaches might limit his function at work or lead to missed work when they occurred, however, the Board finds that such does not equate to severe economic inadaptability.  A review of the treatment records reflect intermittent complaints of headache pain for which the Veteran took medication.  The Veteran has stated that he suffers from severe headaches that cause him to be dizzy.  However, the evidence does not support a finding of severe economic inadaptability.  Rather, the Veteran's previous employers have submitted statements that the Veteran suffered from back pain, without mention of headaches.  VA treatment records dated from 2012 to 2015 are negative for complaints or treatment for headaches, and in fact, on multiple occasions, the Veteran denied experiencing headaches.  Thus, despite the Veteran's report on VA examination of severe headaches, the VA treatment records do not support those contentions.  From this evidence, the Board concludes that the Veteran's credibility as to reporting the severity of his headaches is questionable, as such report is vastly inconsistent with the VA treatment records dated throughout the appeal period, as well as with the Veteran's employers statements.  Thus, when weighing the competent and credible evidence of record, the Board places greater probative weight on the VA treatment records and employer records showing that the Veteran's headaches do not meet the criteria set forth in the higher 50 percent rating under DC 8100.  Moreover, severe economic inadaptability was not shown on VA examination.  Accordingly, an increased rating for migraine headaches is not warranted. 

Hypertension

The Veteran's hypertension is rated as 10 percent disabling under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension). 

Diagnostic Code 7101 defines hypertension as diastolic blood pressure predominantly 90 or greater.  Isolated systolic hypertension is defined as systolic blood pressure predominately 160 or greater with a diastolic blood pressure of less than 90.  A 10 percent rating is warranted where diastolic pressure is predominantly 100 or more; systolic pressure is predominantly 160 or more; or where an individual has a history of diastolic pressure that is predominantly 100 or more which requires continuous medication for control.  A 20 percent rating may be assigned with diastolic pressure predominantly 110 or more, or systolic pressure predominantly 200 or more.  Diastolic pressure of 120 or more is rated as 40 percent disabling, and a maximum 60 percent rating is warranted for diastolic pressure of 130 or more.  38 C.F.R. § 4.104, DC 7101.

Turning to the evidence of record, VA treatment records reflect that the Veteran has had trouble maintaining his blood pressure.  In January 2011, the Veteran's blood pressure was 149/105.  He was not taking medication and such was prescribed.  In May 2011, his blood pressure reading was 172/118, and his blood pressure medication was increased.

On May 2012 VA examination, his blood pressure readings were 152/98, 152/98, and 154/98.  

VA treatment records reflect that from July 2012 to October 2012, six readings of the Veteran's blood pressure were, at the highest, 154/87.  His diastolic pressure was under 100.  On May 2013 VA examination, his blood pressure was 128/80, three times.  In April 2014, his blood pressure was 122/86.  In March 2015, his blood pressure was 129/84.

In this case, the evidence fails to indicate that during the period on appeal, the Veteran had diastolic blood pressure readings of predominantly 110 or more or systolic blood pressure readings of predominantly 200 or more which would warrant assignment of a 20 percent rating, despite the Veteran's contentions.   While there is an isolated reading of his diastolic pressure being 118 in May 2011, the remainder of the record does not demonstrate a predominate diastolic reading of 110 or more.  Rather, they are consistently below 110.  Therefore, a 20 percent rating is not warranted and the claim must be denied.  38 C.F.R. § 4.104, DC 7101.

Varicose Veins

The Veteran's varicose veins with venous insufficiency and stasis dermatitis are rated pursuant to Diagnostic Code 7120.  A 10 percent rating has been assigned to each lower extremity.  Under Diagnostic Code 7120, a 10 percent rating is warranted for intermittent edema of extremity, or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery.  A 20 percent rating is warranted for varicose veins manifested by persistent edema, incompletely-relieved by elevation of the extremity, with or without beginning stasis pigmentation or eczema.  A 40 percent rating requires persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration.  A 60 percent rating warrants persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration.  A 100 percent rating requires massive board-like edema with constant pain at rest.

Turning to the evidence of record, on May 2013 VA examination, the Veteran reported bilateral swelling in both legs and feet and discoloration of the skin.  He had been using compression stockings.  The disability impaired his ability for prolonged standing, walking, and wearing shoes.  He used a cane to walk due to his low back disability and for pain and swelling of his feet.  The Veteran had asymptomatic palpable varicose veins and aching and fatigue in his legs.  His symptoms were relieved with elevation of the extremity and by using compression hosiery.  The VA examiner found that the Veteran suffered from persistent edema and persistent subcutaneous induration, as well as pain at rest.  There was no indication of intermittent or persistent ulceration.  He was also found to have prominent varicosities in both lower extremities with skin changes of stasis dermatitis without ulcerations.  

In this case, the Veteran was shown on VA examination to suffer from persistent edema, as well as stasis dermatitis (pigmentation) bilaterally.  Thus, he meets the criteria for a 40 percent rating in both legs.  However, ulceration was not shown, thus a 60 percent rating is not warranted.

Reduction

By a May 2013 rating decision, the RO decreased the Veteran's rating for his service-connected lumbar spine disability from 20 to 10 percent disabling, effective January 20, 2012, based upon the results of a January 2012 VA examination showing that the Veteran had forward flexion to 90 degrees or greater, and that his combined ranges of motion of the lumbar spine was greater than 120 degrees.  The RO stated that notice of the reduction was not necessary because the change in rating did not affect his overall disability percentage.  

There are certain procedures that must be followed before the reduction in the evaluation of a service connected disability can be effectuated.  Where the reduction in evaluation of a service-connected disability is considered warranted and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary will be notified of the contemplated action and furnished detailed reasons therefore, and given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  If additional evidence is not received within that period, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  38 C.F.R. § 3.105(e). 

The record shows that the procedural requirements for a rating reduction were followed.  At the time of the May 2013 rating decision, a 10 percent rating or a 20 percent rating for the Veteran's lumbar spine disability would not have changed his overall combined rating, as the RO explained.

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).   However, post-reduction evidence may not be used to justify an improper reduction.

The Veteran's lumbar spine disability has been rated under Diagnostic Codes 5237, which pertains to lumbar strain.  38 C.F.R. § 4.71a, DC 5237. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the lumbar spine greater than 60 degrees but not greater than 85 degrees, or the combined range of motion of spine not greater than 235 degrees, or muscle spasm or guarding not resulting in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 20 percent rating is warranted for forward flexion of the lumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait pattern or spine contour such as scoliosis, reverse lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. 38 C.F.R. § 4.71a , General Rating Formula for Diseases and Injuries of the Spine, Note 2.

In this case, the Board finds that the totality of the evidence does not support a finding that the Veteran's lumbar spine disability had improved such that his rating should be reduced from 20 to 10 percent from January 20, 2012, to January 27, 2015.  While the January 2012 VA examination showed almost normal ranges of motion of the spine, VA examination conducted subsequently showed significantly decreased ranges of motion that meet the criteria for a 20 percent rating.  Specifically, on April 2015 VA examination, forward flexion of the lumbar spine was limited to 45 degrees.  Moreover, throughout the appeal period, the Veteran had reported ongoing pain and limitations due to his lumbar spine, including the necessity of using a cane when walking.  When reviewing this evidence, to Board finds that an improvement of the lumbar spine disability has not been shown, and thus the previous 20 percent rating, for the time period from January 20, 2012, to January 27, 2015, should be restored.  

Other considerations

The Board has also considered the Veteran's lay statements that his disabilities are worse than currently evaluated.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses. Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability of this disorder according to the appropriate diagnostic codes.  His credibility regarding the headache symptoms has been addressed more specifically within,  

Such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the clinical records) directly address the criteria under which this disability is evaluated.  As such, the Board finds these records to be more probative than the Veteran's subjective complaints of increased symptomatology.  

The Board has also considered whether extraschedular ratings are warranted under 38 C.F.R. § 3.321.  The Veteran's headaches result in pain.  By definition of the word "headache" and from the rating schedule, this is the symptom that the rating schedule contemplates.  The schedular criteria contemplate both the pain and level of disability suffered, including the frequency and duration of attacks.  The criteria for rating hypertension specifically provide for ratings based on the presence of elevated blood pressure and the need for medication to control blood pressure.  The Board finds that the specific reference to medications for control of blood pressure in the rating schedule means that any expected side effects of such medications would also contemplated.  Regarding the varicose veins, the noted symptoms of status pigmentation with edema and no ulcerations directly correspond to the schedule criteria.  The discussion above also reflects that the symptoms of the Veteran's back disability, including both orthopedic and neurologic manifestations, are contemplated by the applicable rating criteria.  The effects of the Veteran's disabilities have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board must also consider whether there is a collective effect involving the Veteran's other service connected disabilities acting with the disabilities on appeal, gives rise to a referral for extraschedular consideration.  See Johnson  v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  The record shows that he is properly compensated for both of his service-connected disabilities.  The evidence does not rise to an equipoise level as to a collective effect of the other service-connected disabilities, acting with the disability the rating of which is on appeal, makes his disability picture an unusual or exceptional one.  Again, referral for extraschedular consideration is not warranted. 


ORDER

A rating in excess of 10 percent for headaches is denied.

A rating in excess of 10 percent for hypertension is denied.

An increased 40 percent rating for varicose veins with venous insufficiency and stasis dermatitis of the left lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

An increased 40 percent rating for varicose veins with venous insufficiency and stasis dermatitis of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.

For the period from January 20, 2012, to January 27, 2015, the 20 percent rating for the Veteran's lumbar spine disability is restored.


REMAND

The claim for TDIU requires further development.  At the April 2015 VA examination, the examiner described the impact of the Veteran's back disability as preventing physical activity, heavy lifting and extended walking.  The Veteran could tolerate sedentary activities, but could not sit or stand extended periods.  In August 2012, the Veteran reported that he was in training for a job in human resources; however, it is unclear whether he is currently employed and if not, when he stopped working.  Employment information received in February 2013 noted that he voluntarily resigned from a job.  His employment status must be clarified on remand.  

In this decision, the Board has restored the 20 percent rating for the back disability and granted increased ratings for the bilateral varicose vein disabilities.  The effect of the Board's grants alone will affect the Veteran's combined evaluation and could affect his entitlement to TDIU on a schedular basis.  After any development conducted on remand is completed, the TDIU claim should be readjudicated. 

In the April 2015 rating decision, the RO granted separate 10 percent ratings for left and right lower extremity radiculopathy.  The Veteran filed an NOD in May 2015 and the RO issued a statement of the case on September 22, 2015.  The Veteran has not filed a formal appeal with respect to those claims but still has time to do so.  Therefore the claims are not before the Board at this time, but could be perfected during the pendency of the appeal.  As such, those claims could also affect the TDIU determination still on appeal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  If the Veteran completes an appeal as to the issue of increased ratings for radiculopathy of the bilateral lower extremities by filing a timely substantive appeal, certify the claims to the Board for appellate consideration.  

2.  Obtain current employment information from the Veteran.  

3.  Then, obtain an opinion regarding whether the Veteran's service-connected disabilities have affected his ability to work by assessing his occupational impairment, if any. 

Specifically, the examiner is asked to comment on the Veteran's ability to function in an occupational environment and to describe the functional limitations imposed by his service-connected disabilities (headaches; lumbar IVDS; hypertension; bilateral lower extremity varicose veins; and bilateral lower extremity radiculopathy).

In doing so, the examiner is asked to take the Veteran's level of education, special training, and previous work experience into consideration, but disregard the Veteran's age or any impairment caused by nonservice-connected disabilities.  

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

4.  After completing the above action and any other notification or development deemed necessary, adjudicate the issue of entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, all issues properly on appeal should be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


